Citation Nr: 0718838	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to September 29, 
2004, for the assignment of a 100 percent rating for 
anophthalmos due to evisceration, perforation, right eye with 
prosthesis.

2.  Entitlement to an effective date prior to September 29, 
2004, for the award of special monthly compensation (SMC) 
based on loss of use of both eyes.

3.  Entitlement to SMC by reason of the need for regular aid 
and attendance of another person or by reason of being 
housebound for the period prior to September 29, 2004.

4.  Entitlement to restoration of a 50 percent evaluation for 
anophthalmos due to evisceration, perforation, right eye, 
with prosthesis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty in the Special Philippine 
Scouts from July 1946 to December 1947.

This matter is on appeal from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2006).  

As a procedural matter, the veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU) 
in August 2003.  He submitted correspondence regarding a 
claim for TDIU again in August 2004.  In October 2004, he was 
awarded a 100 percent schedular rating for right eye 
blindness effective to September 29, 2004.  While the grant 
of a 100 percent schedular rating renders moot a TDIU claim, 
the issue remains of whether the veteran was entitled to a 
TDIU prior to September 29, 2004.  As this issue has not yet 
been addressed by the RO it will be referred for appropriate 
consideration.

The issue of entitlement to restoration of a 50 percent 
evaluation for anophthalmos due to evisceration, perforation, 
right eye, with prosthesis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was shown to be blind for VA purposes in his 
nonservice-connected left eye as of October 21, 2003, but no 
earlier.

2.  The evidence shows that the veteran requires the 
assistance of another person in meeting his daily needs such 
as dressing, food preparation, and keeping himself ordinarily 
clean.  He appeared unable to protect himself from the 
hazards and dangers of his daily environment due to a 
service-connected disability.

3.  Prior to October 21, 2003, the veteran did not have a 
single service-connected disability rated at 100 percent 
disabling with additional service-connected disability or 
disabilities independently ratable at 60 percent, nor was he 
shown to be substantially confined to his home by reason of 
his service-connected right eye disability.


CONCLUSIONS OF LAW

1.  The criteria for assigning an effective date of October 
21, 2003, but no earlier, for the assignment of a 100 percent 
rating for anophthalmos due to evisceration, perforation, 
right eye with prosthesis, have been met.  38 U.S.C.A. §§ 
1160, 5101, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.159, 3.321, 
3.351, 3.383, 3.400, 4.75, 4.78, 4.79, 4.84a (2006).

2.  The criteria for assigning an effective date of October 
21, 2003, but no earlier, for the award of SMC based on loss 
of use of both eyes have been met.  38 U.S.C.A. §§ 1114(l), 
1114(r), 5103A, 5103(a), 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.159, 3.350, 3.352 (2006).

3.  The criteria for SMC by reason of the need for regular 
aid and attendance of another person or due to being 
housebound were not met prior to October 21, 2003.  
38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to addressing the merits of the veteran's claims, a 
word about the procedural posture of the case is needed.  The 
veteran sustained a right eye injury during service and had 
worn a right eye prosthesis for many years.  He had been 
entitled to SMC at the k-rate for loss of use of one eye 
since the 1940s.  

In March 2000, the RO increased the disability rating for the 
veteran's service-connected right eye blindness to 50 
percent.  He did not appeal and that decision became final.  
In August 2003, he filed a claim for an increased rating for 
right eye blindness.  Upon review of the claims file, the RO 
realized that the grant of the 50 percent rating had been in 
error as the rating was only available if his left eye was 
also service-connected (it was not).  The RO proposed to 
reduce the disability rating to 40 percent.  He disagreed and 
the reduction is addressed in the remand section below.

Nonetheless, based on a subsequent VA examination, the RO 
increased the veteran's disability rating for right eye 
blindness to 100 percent effective September 29, 2004.  He 
disagreed with the effective date and this issue is discussed 
below.

Also in August 2003, the veteran filed a claim for SMC based 
on aid and attendance benefits, and maintained that his 
service-connected right eye blindness rendered him helpless 
to perform his daily routine activities.  The claim was 
denied by rating decision dated in January 2004.  He 
disagreed, and a statement of the case was issued, followed 
by a timely substantive appeal.  This issue is discussed 
below.

In the meantime, the veteran filed a claim for SMC for loss 
of use of both eyes (l-rate) in April 2004.  The claim for 
SMC based on the l-rate was granted by decision dated in 
October 2004, and made effective to September 29, 2004.  He 
disagreed with the effective date of the grant of benefits.  
This issue is also discussed below.  

I.  Claims for Earlier Effective Dates, Prior to September 
29, 2004

In general, the relevant law and regulations provide that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increased, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).    

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2006).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).

The provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received.  Application is not defined in 
the statute; however, in the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p)).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2006).

Assignment of a 100 Percent Rating for Anophthalmos due to 
Evisceration, 
Perforation, Right Eye with Prosthesis

The veteran seeks an effective date earlier than September 
29, 2004, for the grant of a 100 percent disability for right 
eye blindness.  In order to establish a 100 percent rating 
for a service-connected eye which is blind (in this case, the 
right eye), the evidence must show that the nonservice-
connected eye (in this case, the left eye) is also blind.  

Relevant to this case, the provisions for rating vision loss 
under 38 C.F.R. § 4.84a do not expressly distinguish between 
a service-connected disability in one eye and a nonservice-
connected disability in the other eye.  The United States 
Court of Appeals for Veterans Claims (Court or Veterans 
Claims Court) has noted this discrepancy.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339-40 (1996); Villano v. Brown, 10 
Vet. App. 248, 250-51 (1997).  The Board notes that any 
interpretation of 38 C.F.R. § 4.84a must begin with the 
premise that VA is only authorized to award compensation for 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Absent a specific authorizing statute, such as 38 U.S.C.A. § 
1160(a)(1) (West 2002) (blindness in a non-service eye may be 
considered in combination with service connected blindness in 
the other eye for compensation purposes), VA has no authority 
to award disability compensation (other than pension and 38 
U.S.C.A. § 1151 benefits) for nonservice-connected 
disability.  See Boyer v. West, 12 Vet. App. 142, 144-45 
(1999) (VA may not provide compensation for nonservice-
connected disability unless specifically authorized by 
statute).

In VAOPGCPREC 32-97 (Aug. 29, 1997), VA General Counsel was 
faced with the question as to whether the hearing loss 
provisions of 38 C.F.R. § 4.85(b) required the nonservice-
connected hearing loss disability to be considered normal for 
purposes of computing the service connected rating.  Similar 
to 38 C.F.R. § 4.84a, the provisions for rating hearing loss 
under 38 C.F.R. § 4.85 do not expressly distinguish between a 
service connected disability in one ear and a nonservice-
connected disability in the other ear. 

The General Counsel concluded that a general rule existed 
that only service-connected disability can be considered in 
awarding compensation.  The Boyer Court accepted the General 
Counsel's interpretation of 38 C.F.R. § 4.85(b) as 
"reasonable."  See Boyer, 12 Vet. App. at 144.  The Boyer 
Court further stated that "even if the Court were to assume 
that the Secretary intended to compensate for nonservice-
connected hearing loss beyond that provided in section 1160, 
in the absence of a statutory provision authorizing such 
compensation and given the limitations imposed by sections 
1110 and 1131 restricting compensation to service-connected 
conditions, such a regulation would be invalid as exceeding 
the scope of the statute."  Id.

The Board finds that the principles enunciated in VAOPGCPREC 
32-97 and Boyer control the interpretation of 38 C.F.R. § 
4.84a in this case.  In the absence of total blindness of the 
nonservice-connected eye, the eye must be considered to be 
normal (20/40 or better) for rating purposes.  See 38 
U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. §§ 3.383, 4.78, 
4.79 (2006).

In this case, only the veteran's right eye disability is 
service-connected.  Because service connection is in effect 
for only his right eye, the visual acuity in his left 
(nonservice-connected) eye will be considered to be normal 
(20/40 or better) unless there is blindness in that left 
(nonservice-connected) eye.  Therefore, the veteran will be 
entitled to a 100 percent rating prior to September 29, 2004, 
only if blindness is shown in his nonservice-connected left 
eye. 

Blindness having light perception only will be held to exist 
when there is inability to recognize test letters at 1 foot 
when perception of objects, or the ability to recognize hand 
movements, or finger counting cannot be accomplished at 3 
feet.  38 C.F.R. § 4.79 (2006).

With respect to the claim for an earlier effective date, 
unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  The effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under § 5110(b)(2) which provides that 
the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  

The Court in Hazan noted that 38 U.S.C.A. § 5110(b)(2) 
requires a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.  

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In this case, the veteran filed a claim for an increased 
rating in August 2003.  He submitted a private medical record 
dated in July 2003 reflecting visual acuity of the left eye 
as 20/100.  This level of vision loss is not considered 
blindness for purposes of VA benefits.  There is no other 
evidence reflecting an increase in disability within one year 
prior to the time the veteran filed his claim in July 2003.  
Therefore, the threshold question is what is the date that 
the increase (i.e. blindness in the nonservice-connected left 
eye) was shown to have occurred (date entitlement arose).

After review of the evidence of record, the Board finds that 
the veteran is entitled to an effective date of October 21, 
2003, for the grant of a 100 percent disability for right eye 
blindness.    

In an October 21, 2003, VA aid and attendance or housebound 
examination, the examiner reflected that the veteran had very 
blurred vision.  Significantly, the vision in the left eye 
was described as counting fingers at one foot.  The final 
diagnosis was cataract, left eye, with very poor vision, 
anopthalmia, right eye, with prosthesis, and degenerative 
joint disease.  

As noted above, blindness will be found when finger counting 
cannot be accomplished at 3 feet.  In the October 2003 VA 
examination, the veteran was able to count fingers only at 1 
foot.  By implication, a reasonable reading of the findings 
is that he was unable to count fingers at 3 feet.  As such, 
the evidence supports a finding that he was blind in his left 
(nonservice-connected) eye as of October 21, 2003.

The Board notes that a VA examination undertaken just three 
days later reflected visual acuity of 20/200 in the left eye, 
which is not considered blindness in the left eye.  However, 
comparing the findings of the two examinations puts the 
evidence, at best, in equipoise and, giving the benefit of 
the doubt to the veteran, the Board finds that blindness of 
the left (nonservice-connected eye) was shown as early as 
October 21, 2003.  

Having found that the evidence shows that the veteran was 
"blind" in his nonservice-connected left eye for VA 
purposes as of October 21, 2003, i.e. an ability to count 
fingers limited to 1 foot, but not before, an effective date 
of October 21, 2003, is warranted for a 100 percent 
disability rating.  

Award of SMC Based on Loss of Use of Both Eyes

The veteran seeks an effective date earlier than September 
29, 2004, for the grant of SMC benefits pursuant to 38 
U.S.C.A. § 1114(l) for blindness in both eyes, with 5/200 
visual acuity or less.  See 38 C.F.R. § 3.350(b).  For nearly 
the identical reasons outlined above, the Board finds that 
the veteran is entitled to SMC based on loss of use of both 
eyes effective October 21, 2003.

The criteria for establishing the need for aid and attendance 
is set forth in 38 C.F.R. § 3.352(a) and includes whether the 
veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.  

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Veterans Claims Court 
has held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In an October 21, 2003, VA aid and attendance or housebound 
examination, the examiner reflected that the veteran was 
unable to leave the home without a companion because of his 
poor vision.  He had memorized his home but used chairs and 
tables as guides.  He was neat and well-kempt and could feed 
himself, bathe on his own, and was independent of toileting 
activities but needed help preparing food, preparing his 
bath, and assist in grooming.  The examiner concluded that 
the veteran was helpless because of blindness in his right 
eye and decreased vision in the left eye. 

The veteran's claim of entitlement to SMC based upon 
blindness in both eyes is sufficiently substantiated in the 
record.  The evidence reflects that he was blind in both eyes 
as of October 21, 2003.  In addition, he has provided 
evidence, and the private medical treatment records, the VA 
outpatient treatment records and the reports of the VA 
examinations include sufficient information for an informed 
determination.  

These records indicate that the veteran is unable to dress 
himself without assistance and needs help maintaining 
ordinary cleanliness.  While he is able to feed himself, he 
is unable to prepare food.  In addition, the record suggests 
that he is able to manage in his home with chairs and tables 
as guides but it is not clear that he would be able to 
protect himself from hazards, such as fleeing a house fire.  
Therefore, the appellant is entitled to SMC based on 
blindness in both eyes as of October 21, 2003.

II.  Entitlement to SMC for Aid and Attendance or Housebound 
Prior to September 29, 2004

As noted above, the claim for SMC based on the l-rate was 
granted by decision dated in October 2004, and made effective 
to September 29, 2004.  The veteran disagreed with the 
effective date of the grant of benefits, and the Board has 
found that he is entitled to an effective date of October 21, 
2003, the award of SMC at the l-rate.  

The award of SMC benefits at the l-rate effectively renders 
moot his claim for aid and attendance and/or housebound as 
they are based on the same disability and he cannot be 
compensated twice based on the same reason.  However, at this 
juncture, the issue of whether the veteran is entitled to SMC 
based on aid and attendance or housebound status prior to 
October 21, 2003, remains on appeal and will be addressed. 

For the period prior to October 21, 2003, the veteran seeks 
SMC based on the need for the regular aid and attendance of 
another person.  In that regard, compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, blindness 
in both eyes with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  

SMC also is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) he or she 
has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) he or she is permanently housebound by reason of service-
connected disability or disabilities.  

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.350(i) (2006).

After review of the evidence of record, the Board finds that 
entitlement to SMC compensation on the basis of the need for 
aid and attendance or due to housebound status was not 
established prior to October 21, 2003.    

In a July 2003 note, a private ophthalmologist reflected that 
the veteran had senile nuclear cataract of the left 
(nonservice-connected) eye, and post-enucleation with 
prosthesis of the right eye.  The left eye vision was 20/100.  
The physician remarked that the veteran was unable to do his 
daily routine activities and would require help.  He was 
advised to undergo cataract surgery of the left eye.

While the medical opinion relates that the veteran was 
limited in his activity due to his decreased vision, the 
evidence does not show that the veteran was blind in his 
nonservice-connected left eye.  Visual acuity of 20/100 does 
not satisfy the criteria for blindness for VA purposes.  
Although an anatomical loss of his right eye had been present 
for many years, the decrease in his ability to care for 
himself was attributed to decreased vision in his nonservice-
connected left eye, and the evidence did not show that he was 
blind in the left eye prior to October 2003.  

With respect to housebound benefits prior to October 21, 
2003, the veteran did not meet the threshold criteria of 
having a single service-connected disability rated as 100 
percent and additional service-connected disability or 
disabilities independently ratable at 60 percent.  At that 
time, he was service-connected only for right eye blindness 
at 50 percent from November 1998, and at 40 percent from 
April 2004.  

In addition, the evidence did not demonstrate that the 
veteran was solely confined to his dwelling or the immediate 
premises due to disability.  While he could not leave 
premises without assistance due to diminished vision, he was 
sufficiently able, with help, to leave the premises of his 
home.  Thus, there is no legal basis upon which entitlement 
to housebound status could have been established prior to 
October 21, 2003.  Further, in view of the action taken on 
the issue of SMC benefits based on the need for regular aid 
and attendance, the issue of SMC benefits based on being 
housebound is moot as it constitutes a lesser included 
benefit.  See 38 U.S.C.A. §§ 1114(l), 1114(s).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in October 2003.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, resolution of the claims for 
earlier effective dates depends primarily on establishment of 
the date entitlement was shown.  To the extent necessary, the 
veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board has considered specific VA medical opinions 
pertinent to the issues obtained in October 2003 and 
September 2004.  The available medical evidence is sufficient 
for adequate determinations.  

Current law requires that the veteran be provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claim on appeal.  In this 
case, the claims for earlier effective dates have been 
granted.  Any questions as to the appropriate disability 
rating is rendered moot and no further notification is needed 
under the provisions of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  


ORDER

An effective date of October 21, 2003, but no earlier, for 
the assignment of a 100 percent rating for anophthalmos due 
to evisceration, perforation, right eye with prosthesis, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

An effective date of October 21, 2003, but no earlier, for 
the award of special monthly compensation based on loss of 
use of both eyes is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Special monthly compensation by reason of the need for 
regular aid and attendance of another person or by reason of 
being housebound for the period prior to October 21, 2003, is 
denied.


REMAND

With respect to the remaining claim of entitlement to 
restoration of a 50 percent evaluation for anophthalmos due 
to evisceration, perforation, right eye, with prosthesis, the 
Board finds that the claim should be remanded for due process 
considerations.

Specifically, in February 2004, the RO reduced the veteran's 
right eye disability from 50 percent to 40 percent effective 
April 2004.  Correspondence received in August 2004 can 
reasonably be construed as a notice of disagreement.  To 
date, however, no Statement of the Case (SOC) has ever been 
issued.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued an SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided on the issue 
of restoration of a 50 percent evaluation for anophthalmos 
due to evisceration, perforation, right eye.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the 
veteran and his representative on the 
issue of restoration of a 50 percent 
evaluation for anophthalmos due to 
evisceration, perforation, right eye.  
The veteran is informed that the claim 
will be returned to the Board following 
the issuance of the statement of the case 
only if it is perfected by the filing of 
a timely and adequate substantive appeal.  
If a timely substantive appeal is filed, 
the issue should be certified to the 
Board for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


